 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO DIVISION
11
                                                       Case No. 2:15-cv-02492-MCE-EFB (PC)
12   RAMIN SARIASLAN,
                                                     [PROPOSED] ORDER GRANTING
13                                        Plaintiff, DEFENDANTS’ FIRST REQUEST TO
                                                     MODIFY SCHEDULING ORDER
14                   v.
                                                       Judge:        The Honorable Edmund F. Brennan
15                                                     Trial Date:   Not Set
                                                       Action Filed: December 1, 2015
16   RONALD RACKLEY, et al.,
17                                     Defendants.
18

19         Defendants have requested a modification of the Discovery and Scheduling Order to extend

20   the dispositive motion deadline until sixty days after the deadline for Plaintiff to provide

21   responses to written discovery compliant with the Federal Rules of Civil Procedure. (See ECF

22   No. 49.) Good cause appearing therein, IT IS HEREBY ORDERED that:

23         1.     Defendants’ request for a modification of the Discovery and Scheduling Order is

24   GRANTED; and

25   ///

26   ///

27   ///

28
                                                          1
           [Proposed] Order Granting Defs.’ First Request to Modify Scheduling Order (2:15-cv-02492-MCE-EFB (PC))
 1         2.    The current deadline for dispositive motions is vacated; and
 2         3.    The parties may file any dispositive motion no later than sixty days after Plaintiff
 3   provides responses to Defendants’ discovery requests which comply with the Federal Rules of
 4   Civil Procedure. (Id.)
 5

 6   Dated: June 11, 2019                                    _____________________________
                                                             The Honorable Edmund F. Brennan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   SA2018301886
     13806177.docx
28
                                                         2
          [Proposed] Order Granting Defs.’ First Request to Modify Scheduling Order (2:15-cv-02492-MCE-EFB (PC))
